DETAILED ACTION
This is a first office action in response to application 16/878.847 filed on May 20, 2020 in which claims 1-20 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2019-097612 filed on May 24, 2019.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 7,167,260 to Iwata et al. (“Iwata”).
Regarding claim 1, Iwata discloses a non-transitory computer-readable medium storing an application program readable by a computer of an information processing n processing device to perform:
displaying a first image object and a second image object on a display device of the information processing device (Iwata, column 69/lines 43-48, column 70/lines 17-19: allocation information with regard to multiple print jobs, representing the print data, is simultaneously displayed in a window on a display device); and 
based on receiving a print instruction via an input device of the information processing device, controlling a first printer to perform printing of a first image based on the first image object and a second printer to perform printing of a second image based on the second image object (Iwata, column 69/lines 43-48, column 70/lines 17-19: allocation information with regard to multiple print jobs, representing the print data, is simultaneously displayed in a window on a display device; the multiple print jobs are submitted to plurality of printers associated with Iwata’s distributed printing control apparatus; in a common scenario data pertaining to different allocations, the different allocations to be directed at different printers would be displayed in the window; a print button used to trigger the distributed printing of data is mentioned by Iwata; if not explicitly taught, it would be obvious to provide such a print button in association with the interface window in which the allocations is displayed to allow the user to initiate printing immediately after reviewing the allocation information).  
With regard to claim 8 (dependent on claim 1), Iwata discloses 

wherein in the controlling, based on receiving the print instruction, the application program causes the information processing device to activate the printing program and transfer the image based on the second image object to the printing program, so as to cause the second printer to perform printing via the printing program (in the scenario proposed above, data allocated to different printers in the distributed printing environment is displayed in the window and is distributed to the respective printer).  
With regard to claim 9 (dependent on claim 1), Iwata discloses 
selecting the first printer and the second printer from printers connected to the information processing device (Iwata, column 69/lines 31-37: the allocation of print data corresponds to selecting printers for the data in each allocation); and 
on a condition that the first printer and the second printer are selected, receiving settings on the first image object and the second image object via the input device (Iwata, column 18/lines 48-59: printer settings of printers associated with different allocations might be changed; if not explicitly disclosed, it would be obvious for such settings to be changed by users using a user interface such as the interfaces disclosed by Iwata).  
Claims 12, 19 and 20 are directed to a method of operation of the information processing devices of claims 1, 8 and 9, respectively and are rejected on similar grounds.

Indication of Allowed Subject Matter
Claims 10 and 11 are allowed.

	Indication of Allowable Subject Matter
Claims 2-7 and 13-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 13 recite the first image object being displayed with at least a part of the first image object being overlapped over the second image object.
Claims 6, 10 and 17 recite the first printer being a label printer and the second printer being a printer of a type other than a label printer.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 3-5, 7, 11, 14-16 and 18 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674